             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 1 of 15




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
10
                                   AT SEATTLE
11
      UNITED STATES OF AMERICA,                        NO. 2:12-cr-00131-RAJ
12
13                                   Plaintiff,
                       v.                              ORDER ON DEFENDANT’S MOTION
14
                                                       FOR COMPASSIONATE RELEASE
      SHANE STEPHEN ANELLO,
15
                                     Defendant.
16
17
18                                    I. BACKGROUND

19         This matter comes before the Court on Defendant Shane Stephen Anello’s motion

20 for compassionate release. Dkt. 52. Having thoroughly considered the parties’ briefing
21 and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
22 the motion for the reasons explained herein.
23       Mr. Anello is serving his current sentence after pleading guilty to one count of

24 Unlawful Possession of a Destructive Device and one count of Unlawful Possession of a
25 Stolen Firearm, stemming from two separate incidents occurring in 2012. Dkt. 29.
26         In early 2012, Mr. Anello was barred from a Seattle homeless community in

27 which he was residing after he committed various infractions of the community rules. On
28 April 1, 2012, Mr. Anello returned to the homeless community with a “Molotov


     ORDER - 1
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 2 of 15




 1 cocktail,” a soda bottle filled with gasoline with a wick extending from the bottle. He lit
 2 the wick and threw the bottle at a vehicle belonging to the chief arbitrator of the
 3 community. The vehicle caught fire and was damaged.
 4         Two days later, on April 3, 2012, Mr. Anello was driving and pulled alongside a
 5 vehicle containing three occupants. While waiting at a red light, he began staring at the
 6 occupants of the vehicle. When the light turned green, Mr. Anello began following the
 7 other vehicle, even though he did not know any of the occupants of the other car. He
 8 turned off his headlights and followed the vehicle at a high rate of speed, at times trying
 9 to bump into the other vehicle. At some point during the chase, Mr. Anello fired a gun.
10 One of the passengers called 911.
11         When police located Mr. Anello, he was driving with his headlights off. Upon
12 noticing the police car, he turned and drove the wrong way down the road before finally
13 stopping in a parking lot. Upon approaching Mr. Anello’s vehicle, an officer observed a
14 .38 caliber revolver on the floor of the passenger side of the vehicle. Later investigation
15 established the firearm had been previously reported stolen. PSR ¶ 7-9.
16         On March 29, 2013, this Court sentenced Mr. Anello to a 132-month term of
17 imprisonment, with three years of supervised release to follow. Dkt. 41.
18         Mr. Anello is currently housed at the United States Penitentiary at Beaumont,
19 Texas, with a projected release date of December 31, 2021.
20         On May 11, 2020, Mr. Anello filed a pro se motion for compassionate release.
21 Dkt. 43. On June 18, 2020, after appointment of counsel, Mr. Anello filed a substitute
22 motion requesting the Court reduce his custodial sentence to time served, with his
23 originally ordered three-year term of supervision to begin immediately. Dkt. 52.
24         Mr. Anello requests this Court grant his motion for compassionate release under
25 18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary and compelling reasons”
26 presented by his vulnerability to coronavirus 19 (COVID-19). Mr. Anello is a
27 44-year-old African American man. While relatively young, he argues his serious
28 medical conditions, including uncontrolled hypertension, obesity, and mental illness,


     ORDER - 2
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 3 of 15




 1 together with his race, elevate his risk for severe complications should he contract
 2 COVID-19. He asserts the nature of his confinement at USP Beaumont prevents him
 3 from practicing the social distancing necessary to keep him safe from contracting the
 4 virus. Finally, he contends he is not a danger to others and can be adequately supervised
 5 in the community. Dkt. 52, 54.
 6         The government argues that because Mr. Anello has not presented extraordinary
 7 and compelling reasons for a reduction in sentence, and because he continues to present a
 8 danger to the community, his motion for compassionate release should be denied. The
 9 government acknowledges that while Mr. Anello suffers from certain health conditions
10 that may present complications should he contract COVID-19, he is housed at a Bureau
11 of Prisons (BOP) institution that currently does not have any reported cases of the virus
12 among its inmates. The government maintains Mr. Anello has failed to provide evidence
13 that the BOP’s actions to limit and control the spread of the virus have been ineffective,
14 nor that the BOP would be unable to provide sufficient medical treatment in the event
15 Mr. Anello contracts the virus. The government contends that given Mr. Anello’s
16 lengthy and violent criminal history, he would be a danger to others if released, and could
17 not be adequately supervised to mitigate the risk to the community. Dkt. 58.
18
                                            II. DISCUSSION
19
           A.     Legal Standard for Compassionate Release
20
21         18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a term of imprisonment if
22 “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is
23 consistent with applicable policy statements issued by the Sentencing Commission.” The
24 Sentencing Commission’s policy statement, in turn, says that a court may reduce a term
25 of imprisonment if “the defendant is not a danger to the safety of any other person or to
26 the community” and “extraordinary and compelling reasons warrant such a reduction.”
27 United States Sentencing Guidelines (“USSG”) § 1B1.13. The policy statement clarifies
28 that such reasons exist when (1) “the defendant is suffering from a terminal illness” or (2)


     ORDER - 3
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 4 of 15




 1 “the defendant is suffering from a serious physical or mental condition . . . that
 2 substantially diminishes the ability of the defendant to provide self-care within the
 3 environment of a correctional facility and from which he or she is not expected to
 4 recover.” USSG § 1B1.13 cmt. n.1. The policy statement also directs a court to consider
 5 the factors set forth in 18 U.S.C. § 3553(a) in deciding whether compassionate release is
 6 appropriate and what form compassionate release should take. USSC § 1B1.13 cmt. n.4.
 7         Mr. Anello’s motion seeks a reduction in sentence under 18 U.S.C.
 8 § 3582(c)(1)(A), as amended by the First Step Act of 2018. As amended,
 9 § 3582(c)(1)(A) permits an inmate, who satisfies certain statutorily mandated conditions,
10 to file a motion with the sentencing court for “compassionate release.” As relevant to
11 Mr. Anello’s motion, the statute now provides:
12             (c) Modification of an imposed term of imprisonment. --The court
              may not modify a term of imprisonment once it has been imposed
13
              except that--
14
              (1) in any case--
15            (A) the court, upon motion of the Director of the Bureau of Prisons, or
16            upon motion of the defendant after the defendant has fully exhausted
              all administrative rights to appeal a failure of the Bureau of Prisons to
17            bring a motion on the defendant’s behalf or the lapse of 30 days from
18            the receipt of such a request by the warden of the defendant’s facility,
              whichever is earlier, may reduce the term of imprisonment (and may
19            impose a term of probation or supervised release with or without
20            conditions that does not exceed the unserved portion of the original
              term of imprisonment), after considering the factors set forth in
21            section 3553(a) to the extent that they are applicable, if it finds that--
22            (i) extraordinary and compelling reasons warrant such a reduction;
23            ...
24            and that such a reduction is consistent with applicable policy
25            statements issued by the Sentencing Commission.

26     18 U.S.C. § 3582(c)(1)(A).

27         The relevant statute gives this Court authority to reduce a previously imposed
28 sentence if three requirements are satisfied: (1) the inmate has either exhausted


     ORDER - 4
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 5 of 15




 1 administrative review of the Bureau of Prison’s failure to bring such a motion, or waited
 2 until 30 days after the request was made to the warden where the inmate is housed if that
 3 is earlier; (2) the inmate has presented extraordinary and compelling reasons for the
 4 requested reduction; and (3) the reduction is consistent with the Sentencing
 5 Commission’s policy statement.
 6
            B.     Exhaustion of Administrative Remedies
 7
            It is undisputed that Mr. Anello has met the exhaustion requirement and that his
 8
     request to this Court is timely. Attached to Mr. Anello’s original pro se motion is a copy
 9
     of the request he sent to the warden of USP Beaumont requesting compassionate release.
10
     Dkt. 43-2 at 1. Mr. Anello’s BOP medical records reflect that on May 6, 2020,
11
     BOP Health Services denied his request for compassionate release, stating he is not
12
     “terminally ill or [ ] elderly with a medical condition.” Dkt. 54 at 522.
13
            As the statutorily required 30-day period has expired with no action by the warden
14
     of his facility, Mr. Anello’s motion is properly before the Court.
15
16          C.     Extraordinary and Compelling Circumstances
17          The Court must next determine if extraordinary and compelling circumstances
18 warrant a reduction of Mr. Anello’s term of imprisonment. See 18 U.S.C.
19 § 3582(c)(1)(A)(i); USSG § 1B1.13.
20          The policy statement referenced in § 3582(c)(1) was promulgated by the
21 Sentencing Commission pursuant to the authority Congress vested in it in 28 U.S.C.
22 § 994. That statute provides:
23              The Commission, in promulgating general policy statements regarding the
24              sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
                describe what should be considered extraordinary and compelling reasons for
25              sentence reduction, including the criteria to be applied and a list of specific
26              examples. Rehabilitation of the defendant alone shall not be considered an
                extraordinary and compelling reason.
27
     28 U.S.C. § 994(f).
28


      ORDER - 5
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 6 of 15




 1         Consistent with this statute, the applicable policy statement can be found at
 2 Section 1B1.13 of the United States Sentencing Guidelines. That statement provides:
 3               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
 4               § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
                 impose a term of supervised release with or without conditions that does not
 5               exceed the unserved portion of the original term of imprisonment) if, after
 6               considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they
                 are applicable, the court determines that--
 7
                 (1)(A) Extraordinary and compelling reasons warrant the reduction…
 8
                 (2) The defendant is not a danger to the safety of any other person or to the
 9               community, as provided in 18 U.S.C. 3142(g); and
10               (3) The defendant is not a danger to the safety of any other person or to the
                 community, as provided in 18 U.S.C. § 3142(g); and
11
                 (4) The reduction is consistent with this policy statement.
12
     U.S.S.G. § 1B1.13 (2019).
13
14               In the commentary, the Commission goes on to explain what constitutes

15 “extraordinary and compelling reasons” to support a reduction in sentence.
16 Specifically, Application Note 1 provides that extraordinary and compelling reasons
17 exist if the defendant is suffering from a serious physical or medical condition…that
18 substantially diminishes the ability of the defendant to provide self-care within the
19 environment of a correctional facility and from which he or she is not expected to
20 recover.” U.S.S.G. § 1B1.13 cmt.n.1.
21         Mr. Anello argues he has met his burden of showing extraordinary and compelling

22 circumstances exist for the Court to grant his motion for compassionate release. He has
23 provided evidence he suffers from a variety of medical conditions, specifically
24 hypertension and obesity. In a declaration dated June 9, 2020, Dr. Lawrence Ho, Clinical
25 Assistant Professor at the Center for Interstitial Lung Diseases, Division of Pulmonary,
26 Critical Care & Sleep Medicine Medical Director, Medical Specialties Clinic at the
27 University of Washington, states as follows:
28


     ORDER - 6
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 7 of 15




1           “Based on my review of Mr. Anello’s medical records, he suffers from
            serious comorbidities, including hypertension and morbid obesity.
2
            Pursuant to the guidelines from the Centers for Disease Control and
3           Prevention and the self-care precautions necessary for people at higher
            risk . . . as well as my professional expertise, Mr. Anello’s serious
4
            comorbidities place him in a high-risk category for severe illness from
5           COVID -19 in an institutional setting.”
6
     Dkt. 52-1.
7
            Additionally, Mr. Anello’s 2012 Presentence Report affirms the history of his
8
     condition where it notes, he “suffers from high blood pressure and has seen the physician
9
     at the FDC. He has been prescribed Lisinopril and Hydrochlorothiazide, but to date this
10
     treatment has been unsuccessful in lowering his blood pressure to acceptable levels.”
11
     PSR, ¶ 108.
12
            His high blood pressure is further documented in his more recent BOP medical
13
     records, which include multiple relatively recent emergency room visits related to his
14
     hypertension, a diagnosis he suffered a transient cerebral ischemic attack (a “mini-
15
     stroke”), as well as his current medications which include Aspirin, Carvedilol,
16
     Cholecalciferol, Clonidine, Furosemide, Hydralazine, Lactulose Solution, Levothyroxine,
17
     Losartan Potassium, Nifedipine, and Spironolactone. Dkt. 54.
18
            While acknowledging the BOP medical records document Mr. Anello’s diagnosis
19
     of hypertension, the government highlights that Mr. Anello often fails to follow expert
20
     advice and direction, and provides records showing instances where he has failed to take
21
     the medication prescribed to treat his condition. Dkt. 58. Mr. Anello contends that his
22
     failure to follow medication recommendations was due to their side effects and
23
     inefficacy. Dkt. 63.
24
             Mr. Anello’s medical records confirm he has not always followed the prescribed
25
     medication recommendations. However, his medical records confirm exacerbated
26
     medical conditions that far exceed Mr. Anello’s indication that he is not taking his
27
28


      ORDER - 7
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 8 of 15




 1 medicine on time or periodically. This alone cannot serve as a barrier to his application
 2 for compassionate release.
 3         In addition, the government agrees with Mr. Anello that hypertension is a risk
 4 factor identified by the CDC as one that might heighten the risk of complications should
 5 he be exposed to and contract COVID-19. The government also concurs this is
 6 something the Court should consider in assessing whether Mr. Anello has set forth an
 7 extraordinary and compelling reason for a reduction in sentence. Dkt. 58.
 8         Mr. Anello further indicates he is suffering from mental illness, which renders him
 9 especially vulnerable to the effects of the COVID-19 pandemic. He points to the
10 Presentence Report prepared in 2012, indicating the probation officer’s impression that
11 he suffered from some significant, though undetermined, mental health problems. PSR
12 ¶ 110. The probation officer noted a history of at least two suicide attempts. PSR
13 ¶¶ 109; 113–14. At the time of sentencing, Mr. Anello was evaluated by a forensic
14 psychologist who diagnosed Mr. Anello with a form of psychosis exacerbated by
15 substance abuse. Dkt. 38.
16          Mr. Anello presents the Declarations of Drs. Paul Good and Terry Kupers, both
17 experts on correctional mental health issues, as evidence that the COVID-19 pandemic
18 and the BOP’s efforts to contain the virus “disproportionately impact and harm the
19 mentally ill.” Dkt. 52-2. More specifically, both doctors point out that “mental illness
20 weakens the immune system, making it easier for viruses like COVID-19 to infect the
21 mentally ill.” Dkt. 52, Ex. 2, ¶ 16. This mental health condition, combined with his other
22 medical conditions, further supports the conclusion that Mr. Anello is eligible for the
23 relief he seeks.
24         Next, the government concedes that Mr. Anello is obese, but contends his height
25 and weight as recorded in the medical records do not present a body mass index to rise to
26 the level that the CDC has identified as a risk factor for COVID-19. This argument flies
27 in the face of data from the CDC’s recently revised guidelines that state that “[h]aving
28 obesity [at any age], defined as a body mass index [BMI] of 30 or above, increases your


     ORDER - 8
                Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 9 of 15




 1 risk of severe illness from COVID-19.” Dkt. 63, p. 2. Mr. Anello’s medical records
 2 confirm that he has a BMI of 35.0 to 35.9.
 3             The government also contends that Mr. Anello is only 44 years old and well
 4 outside of any age-related risk group. Once again, the government ignores recent data on
 5 age and COVID-19 risk. The CDC data published on June 19, 2020 shows that almost
 6 70% of COVID-19 cases in the United States are individuals under the age of 60, with a
 7 median age of 48. (Males between the ages of 40 and 49 constitute 17 percent of cases.)
 8 https:/www.cdc.gov/mmwt/volumes/69/wr/mm6924e2htm#T1_down. The median age is
 9 even lower in states experiencing surges, which includes the state of Texas where the
10 media is in a blur with reports of hospital capacity from COVID-19 infections. 1
11            The next basis posited by Mr. Anello is the COVID-19 impact upon him because
12 of his race. The government argues that it is undisputed that African Americans and
13 other minorities have suffered disproportionately during this crisis, but the CDC suggests
14 that the disproportionate rate of severe outcome is due to complex societal realities
15 related to living and work conditions, unequal access to health care, and underlying
16 health conditions. The government further contends that the fact that Mr. Anello is
17 African American does not elevate his risk of suffering from complications, especially in
18 light of the fact that he has been removed from the community and is under the care of
19 the BOP. Dkt. 58. While this may be true, these circumstances, combined with Mr.
20 Anello’s other medical conditions, certainly give this Court ample reason to factor in the
21 disproportionate effect upon African Americans and the societal observations noted by
22 the CDC in analyzing Mr. Anello’s compassionate release request.
23            Mr. Anello also presents argument that the BOP’s response to the COVID-19
24 pandemic has been inadequate. The government asserts Mr. Anello has not made a
25
26
     1
       Hospitals in Florida, Texas and Arizona Are Almost at Capacity as Coronavirus Cases Surge.” Time (July 6,
27   2020); Hospitals across Texas prepare to hit capacity amid surge in coronavirus cases. CBS News (July 7, 2020);
     and Record number of COVID-19 patients hospitalized in Texas Friday.” Houston Chronicle (July 10, 2020).
28


         ORDER - 9
            Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 10 of 15




 1 showing that USP Beaumont is unable to provide appropriate medical treatment should
 2 he become infected. The government indicates that USP Beaumont, as of June 25, 2020,
 3 has reported no cases of COVID-19 among the inmates, although two staff members have
 4 tested positive for the disease, arguing this demonstrates the effectiveness of the actions
 5 taken by BOP to limit and control the spread of the disease. Dkt. 58.
 6         The Court appreciates the government’s argument that there have been no
 7 confirmed cases of COVID-19 at USP Beaumont. But, as previously stated in United
 8 States v. Locke, 2020 WL 3101016, June 11, 2020, this representation is made absent
 9 evidence of any mass testing or confirmation of the number of inmates tested.
10 Consequently, this Court does not have the benefit of an accurate accounting of the
11 presence or absence of the disease at the institution. No confirmed case of COVID-19 of
12 those tested may be the conclusion, but with the absence of any data or record of testing
13 being accomplished, this Court is suspect of the accuracy of true COVID-19
14 circumstances at the facility housing Mr. Anello.
15         When an inmate has health conditions that make them significantly more
16 vulnerable to COVID-19, that may constitute an extraordinary and compelling
17 circumstance. See e.g., United States v. Cosgrove, Case No. CR15-0230-RSM, -F. Supp.
18 3rd-, 2020 WL 1875509 (W.D. Wash. April 15, 2020; United States v. Dorsey, Case No.
19 CR16-0138-BLW-JCC, 2020WL 2562878 (W.D. Wash. May 19, 2020).
20         While some courts have held, as argued by the government, that the Sentencing
21 Commission’s policy statement on compassionate release remains controlling in the wake
22 of the First Step Act, this Court agrees with the position taken by numerous courts that
23 the “old policy statement provides helpful guidance, [but]…does not constrain [a court’s]
24 independent assessment of whether ‘extraordinary and compelling reasons’ warrant a
25 sentence reduction under § 3852(c)(1)(A).” United States v. Cosgrove, Id.; United States
26 v. Rodriguez, 2020 WL 1627331, (E.D. Penn. Apr. 1, 2020; United States v. Almontes,
27 2020 WL 1812713 (D. Conn. Apr. 9, 2020); United States v. Haynes, No. 93 CR1043
28


     ORDER - 10
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 11 of 15




 1 (RJD), 2020 WL 1941478 (E.D. N.Y. Apr. 22, 2020); and United States v. Maumau, No.
 2 2:08-cr-00758-TC-11, 2020 WL 806121 (D. Utah, Feb. 18, 2020).
 3          The tenor of the government’s objection is that Mr. Anello’s medical conditions
 4 do not warrant compassionate release nor do his general concerns about possible
 5 exposure to COVID-19 meet the criteria for extraordinary and compelling reasons for a
 6 reduction in sentence as set forth in the Sentencing Commission’s policy statement on
 7 compassionate release, U.S.S.G. § 1B1.13. United States v. Eberhart, No. 13-cr-00313,
 8 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020. While general fears do not warrant a
 9 sentence reduction, this Court has the authority to make an independent assessment of the
10 facts and circumstances presented by Mr. Anello. Based upon the totality of
11 circumstances and the constellation and aggravated circumstance of his health
12 considering the COVID-19 epidemic, he has presented sufficient facts and circumstances
13 for this Court to conclude that he meets the criteria for compassionate release.
14
            D. Safety of Others
15
            The government contends that if Mr. Anello has presented extraordinary and
16
     compelling reasons to support consideration of a reduction in sentence, the Court must
17
     still consider whether a reduction in sentence is appropriate in light of the factors in 18
18
     U.S.C. § 3553(a) and the danger that Mr. Anello might continue to present to another
19
     person or the community. Dkt. 58. See U.S.S.G. §1B1.13(2).
20
            In making this determination, the Court looks to the nature and circumstances of
21
     the underlying offense, the weight of evidence against him, his history and
22
     characteristics, and the nature and seriousness of the danger his release would pose to any
23
     person or the community. 18 U.S.C. §3142(g).
24
            Mr. Anello’s criminal conduct in this matter was serious and supported by
25
     substantial evidence as contained in the Plea Agreement. Dkt. 29. Mr. Anello asserts he
26
     would not pose a danger to the community if released immediately, and that he can be
27
     safely supervised in the community. While acknowledging his criminal conduct in this
28


      ORDER - 11
            Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 12 of 15




 1 matter was serious, and that he has an extensive criminal history, he asserts his history
 2 consists overwhelmingly of misdemeanor offenses or low-level felonies and were largely
 3 driven by untreated mental illness exacerbated by substance abuse. He indicates his
 4 disciplinary record while incarcerated reflects he has had no recent infractions, and that
 5 his last infractions were committed three years ago and did not involve violence. Mr.
 6 Anello indicates the fact his current convictions involved violence does not disqualify
 7 him from the relief he seeks. Mr. Anello argues his risk of recidivism can be mitigated
 8 by the conditions that will be imposed upon him under his three-year term of supervision.
 9 Dkt. 52.
10         The government responds that the evidence before the Court precludes a finding
11 Mr. Anello is no longer a danger to the community and disagrees that any risk may be
12 mitigated through supervision. The government highlights Mr. Anello’s extensive and
13 serious criminal history, many of which are felony assault convictions which average
14 approximately 21 years ago when they occurred, the most recent in 2007, and multiple
15 drug trafficking and weapons offenses. PSR ¶ 50-68. The government contends Mr.
16 Anello has demonstrated that he presents a risk to the community if released, that nothing
17 about the COVID-19 pandemic reduces his danger to others and to the community, and
18 that he poses a high risk of reoffending if he were to be released. Dkt. 58.
19         The Court disagrees with the government’s analysis and finds that the record and
20 proposal submitted by Mr. Anello outweigh its generalized danger concerns with
21 releasing Mr. Anello. The Court’s conclusion is not intended to minimize the facts and
22 danger of Mr. Anello’s conduct that served as the basis for his underlying conviction. It
23 was dangerous, and it was violent. Mr. Anello was sentenced accordingly but his
24 conviction alone should not serve as a barrier to the changed circumstances presented by
25 COVID-19.
26 ///
27 ///
28 ///


     ORDER - 12
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 13 of 15




 1          E. Other 18 U.S.C. § 3553(a) Factors
 2
            In determining whether to grant Mr. Anello’s compassionate release under 18
 3
     U.S.C. § 3582(c)(1)(A), the Court must consider relevant factors other than noted above
 4
     as set forth under 18 U.S.C. § 3553(a). These factors include the need for the sentence
 5
     imposed, the kinds of sentences available, promoting respect for the law, providing just
 6
     punishment for the offense, avoiding unwarranted sentencing disparities, and providing
 7
     medical care in the most efficient manner. 18 U.S.C. § 3553(a)(2)(B, C, D); 18 U.S.C.
 8
     § 3582(c)(1)(A).
 9
            Mr. Anello posits that when this Court imposed its 132-month sentence, the Court
10
     didn’t contemplate the present conditions of Mr. Anello’s confinement, where he faces a
11
     significant risk of exposure to a disease that could either seriously harm him or even kill
12
     him. He argues his profound change of circumstances warrants reconsideration of the
13
     imposed sentence. Dkt. 52. The Court agrees. His continued incarceration in light of his
14
     medical condition puts him in a high-risk category for severe illness from COVID-19 in
15
     an institutional setting.
16
            Mr. Anello has served approximately 85% of his sentence. If pre-release time is
17
     considered, he has less than a year before being released into the community. Dkt. 63.
18
     With the additional conditions of supervision to be imposed by this Court, the Court is
19
     satisfied that this outcome will promote respect for the law, provide just punishment for
20
     the underlying offense, and avoid his unwarranted high risk of infection from the virus.
21
            F. Consistency with Policy Statement
22
23          Last, the Court must determine whether Mr. Anello’s compassionate release would
24 be consistent with the relevant policy statement. See U.S.S.G. § 1B1.13(3). The policy
25 requires the Court to make certain findings before granting an inmate’s request for
26 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court has done so
27 with the detail contained in this order.
28 ///


      ORDER - 13
             Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 14 of 15




 1          G. Additional Term of Supervised Release
 2
            18 U.S.C. § 3582(c)(1)(A) authorizes a reduction in sentence. It also permits the
 3
     Court to “impose a term of probation or supervised release with or without conditions
 4
     that does not exceed the unserved portion of the original term of imprisonment.”
 5
            The Court finds that an additional term of supervised release is unnecessary or
 6
     warranted. However, the Court finds that as an additional condition of the supervised
 7
     release previously imposed, Mr. Anello shall serve the first twelve months of his three-
 8
     year term of supervised release on home confinement, with the same standard and any
 9
     special conditions of the original term of supervised release.
10
                                        III. CONCLUSION
11
            For the foregoing reasons, Defendant Shane Stephen Anello’s motion for
12
     compassionate release is GRANTED. The Court hereby ORDERS that Mr. Anello’s
13
     term of imprisonment be reduced to time served. The Court ORDERS the Bureau of
14
     Prisons to release Mr. Anello no later than 72 hours after entry of this order for placement
15
     according to the release plan approved by the United States Probation Office where he
16
     will be supervised. The Court further ORDERS that in the interest of protecting the
17
     community, Mr. Anello shall remain in quarantine for fourteen days to ensure that he has
18
     not contracted the virus, especially since he will be traveling from a state where COVID-
19
     19 is surging. Mr. Anello is ORDERED to contact the United States Probation Office
20
     within 24 hours of his release and follow its instructions.
21
22 ///
23 ///
24
   ///
25
   ///
26
27 ///
28


      ORDER - 14
           Case 2:12-cr-00131-RAJ Document 65 Filed 07/14/20 Page 15 of 15




1         The Court further ORDERS that as an additional condition of supervised release,
2 Mr. Anello shall serve the first twelve months of his three-year term of supervised release
3 in home confinement subject to the standard and special conditions of the original term of
4 supervised release.
5
          DATED this 14th day of July, 2020.
6
7
8
                                                   A
                                                   The Honorable Richard A. Jones
9                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 15
